Exhibit 10.3

 

FORM OF

 

THE BON-TON STORES, INC.

 

RESTRICTED STOCK AGREEMENT - PERFORMANCE SHARES

 

This Restricted Stock Agreement — Performance Shares dated as of August 25, 2014
(“Agreement”), is between The Bon-Ton Stores, Inc. (the “Company”) and Kathryn
Bufano (the “Grantee”).

 

1.                                      Definitions. As used herein:

 

(a)                                 “Committee” means the Human Resources and
Compensation Committee of the Board of Directors of the Company, or such other
committee as may be designated by the Board of Directors pursuant to the Plan.

 

(b)                                 “Date of Grant” means August 25, 2014, the
date on which the Company awarded the Restricted Stock (the “Award”).

 

(c)                                  “Employment Agreement” means the Employment
Agreement dated July 28, 2014 and effective as of August 25, 2014 between
Grantee and the Company, as amended from time to time.

 

(d)                                 “Forfeiture Date” means any date during the
Restricted Period on which Grantee’s employment with the Company or an Affiliate
of the Company terminates for any reason other than (i) Death; (ii) Disability
or Incapacity (as defined in the Employment Agreement), (iii) Grantee’s
resignation for Good Reason (as defined in the Employment Agreement), or
(iv) Grantee’s discharge without Cause (as defined in the Employment Agreement).
For purposes of this Agreement, “Affiliate” shall mean a corporation that is a
parent corporation or a subsidiary corporation with respect to the Company
within the meaning of Section 424(e) or (f) of the Internal Revenue Code of
1986, as amended (the “Code”)..

 

(e)                                  “Plan” means The Bon-Ton Stores, Inc. 2009
Omnibus Incentive Plan, as may be amended from time to time.

 

(f)                                   “Restricted Period” with respect to any
shares of Restricted Stock (as hereinafter defined) means the period beginning
on the Date of Grant and ending on the Vesting Date for such shares.

 

(g)                                  “Vesting Date” means the date or dates set
as upon which the Restricted Stock shall vest.

 

All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with the terms of the Plan and is subject in all
regards to the terms of the Plan. All determinations regarding the vesting of
Restricted Stock hereunder shall be made by the Committee consistent with the
Plan’s provisions regarding performance-based compensation. In any case where
there

 

--------------------------------------------------------------------------------


 

is a conflict between the terms of this Agreement and the terms of the Plan, the
conflict shall be resolved in favor of the Plan.

 

Notwithstanding anything contained in this Agreement or the Plan documents to
the contrary, in the event Grantee’s employment with the company is terminated
without Cause (as defined in the Employment Agreement), Grantee resigns for Good
Reason (as defined in the Employment Agreement), Grantee’s employment is
terminated due to Death, or Grantee’s employment is terminated due to Disability
or Incapacity (as defined in the Employment Agreement), it is expressly agreed
and understood that all of the Grantee’s then unvested Restricted Stock granted
pursuant to this Agreement shall remain outstanding through the remainder of the
applicable performance period (without regard to any continued employment
requirement) and if or to the extent the performance provisions are attained
shall become vested without regard to any continued employment requirement.

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company grants to
Grantee 175,000 shares of the Company’s Common Stock, par value $.01 (the
“Restricted Stock”). The Restricted Stock is subject to vesting (or forfeiture)
on the basis of the achievement of certain performance goals established for the
Company’s 2014, 2015 and 2016 fiscal years (i.e., the fiscal years ending on or
about January 31, 2015, January 30, 2016, and January 28, 2017, respectively).
Except as otherwise provided herein, the Restricted Stock shall vest (or be
forfeited) as follows:

 

(a)                                 Fiscal Year 2014.

 

(i)                                     2014 Fiscal Year Performance Targets.
75,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics established for the Company’s 2014 fiscal year by
the Committee.  Subject to the terms of the Employment Agreement, these
performance targets have been determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2014
fiscal year).

 

(ii)                                  2014 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 31, 2015,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date).  Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 31, 2015.

 

(b)                                 Fiscal Year 2015.

 

(i)                                     2015 Fiscal Year Performance Targets.
50,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics to be established for the Company’s 2015 fiscal
year by the Committee.  Subject to the terms of the Employment Agreement, these
performance targets shall be determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2015
fiscal year).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  2015 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 30, 2016,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date). Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 30, 2016.

 

(c)                                  Fiscal Year 2016.

 

(i)                                     2016 Fiscal Year Performance Targets.
50,000 shares of the Restricted Stock shall become vested or shall be forfeited
as a result of the achievement or non-achievement of performance targets for the
selected performance metrics to be established for the Company’s 2016 fiscal
year by the Committee.  Subject to the terms of the Employment Agreement, these
performance targets shall be determined by the Committee consistent with the
Plan and in the normal course (i.e., in the first quarter of the Company’s 2016
fiscal year).

 

(ii)                                  2016 Fiscal Year Vesting Date. The Vesting
Date with respect to such Restricted Stock shall be as of January 28, 2017,
subject to the Committee’s certification in writing of its determination of the
level of achievement of the performance goals established in connection with the
vesting of such shares of Restricted Stock (without regard to whether Grantee
has remained employed by the Company or an Affiliate of the Company after the
Vesting Date).  Any portion of such Restricted Stock not vested as a result of
such determination shall be considered as having been forfeited as of
January 28, 2017.

 

(d)                                 Death; Disability or Incapacity; Resignation
for Good Reason; Discharge without Cause.  Notwithstanding the foregoing, if
Grantee’s employment with the Company is terminated as a result of (i) Death,
(ii) Disability or Incapacity (as defined in the Employment Agreement),
(iii) Grantee’s resignation for Good Reason (as defined in the Employment
Agreement), or (iv) Grantee’s discharge without Cause (as defined in the
Employment Agreement), all of the Grantee’s then unvested Restricted Stock
granted pursuant to this Agreement shall remain outstanding through the
remainder of the applicable performance period (without regard to any continued
employment requirement) and if or to the extent the performance provisions are
attained shall become vested without regard to any continued employment
requirement.  In any situation subject to this Paragraph 2(d) of the Agreement,
the Vesting Date shall be the end of the fiscal year coinciding with the end of
the applicable performance period, i.e., January 31, 2015, January 30, 2016, or
January 28, 2017, as the case may be.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, Grantee
shall not be permitted to sell, transfer, pledge or assign any Restricted Stock
during such shares’ Restricted Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions on
Restricted Stock set forth in Paragraph 3 shall lapse on such shares’ applicable
Vesting Date; provided, however, that on such Vesting Date Grantee is, and has

 

3

--------------------------------------------------------------------------------


 

continuously been, an employee of the Company or an Affiliate of the Company
during such shares’ Restricted Period.

 

5.                                      Forfeiture of Restricted Stock.  Subject
to the terms and conditions set forth herein and in the Plan, if Grantee’s
employment with the Company or an Affiliate of the Company terminates during the
Restricted Period for any reason other than (i) Death, (ii)  Disability or
Incapacity (as defined in the Employment Agreement), (iii) Grantee’s resignation
for Good Reason (as defined in the Employment Agreement), or (iv) Grantee’s
discharge without Cause (as defined in the Employment Agreement), Grantee shall
forfeit any Restricted Stock still subject to restrictions as of the Forfeiture
Date. Upon a forfeiture of any shares of Restricted Stock as provided in this
Paragraph 5, the shares of Restricted Stock so forfeited shall be reacquired by
the Company without consideration.

 

6.                                      Rights of Grantee.  Except for the
restrictions set forth in Paragraph 3, during the Restricted Period Grantee
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock to the same extent that
such shares could be voted if they were not subject to the restrictions set
forth in this Agreement. However, cash dividends payable with respect to the
Restricted Stock during the Restricted Period shall not accrue or be paid to
Grantee. Any extraordinary dividends or dividends that are in the nature of a
distribution of shares or are otherwise equivalent to a stock split, shall be
subject to the same restrictions as apply to the Restricted Stock with respect
to which such extraordinary dividends or shares were issued and shall be
forfeited in accordance with Paragraph 5 unless the restrictions lapse in
accordance with Paragraph 4.

 

7.                                      Change of Control of the Company.  In
the event of a Change of Control, if any equity awards are not converted or
replaced, all of Grantee’s then unvested Restricted Stock awarded herein will
automatically vest in full.

 

8.                                      Notices.  Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at its
principal executive office, and any notice to be given to Grantee shall be
addressed to Grantee at the address then appearing on the personnel records of
the Company or the Affiliate of the Company by which he or she is employed, or
at such other address as either party hereafter may designate in writing to the
other. Any such notice shall be deemed to have been duly given when personally
delivered, sent by recognized courier service, or by other messenger, or when
deposited in the United States mail, addressed as aforesaid, registered or
certified mail, and with proper postage and registration or certification fees
prepaid.

 

9.                                      Securities Laws.  The Committee may from
time to time impose any conditions on the Restricted Stock as it deems necessary
or advisable to ensure that all rights granted under the Plan satisfy the
conditions of Rule 16b-3 promulgated pursuant to the Securities Exchange Act of
1934, as amended.

 

10.                               Delivery of Shares.  Upon a determination that
the Restricted Stock has become vested, the Company shall notify Grantee (or
Grantee’s personal representative, heir or legatee in the event of Grantee’s
Death) that the restrictions on the Restricted Stock have lapsed, and shall,
without payment from Grantee for such Restricted Stock, upon such Grantee’s
request deliver a certificate for such Restricted Stock without any legend or
restrictions, except for such

 

4

--------------------------------------------------------------------------------


 

restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 9, provided that no certificates for shares will be delivered to
Grantee (or to his or her personal representative, heir or legatee) until
appropriate arrangements have been made with the Company for the withholding of
any taxes which may be due with respect to such shares. The Company may
condition delivery of certificates for shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws. The right to payment of any fractional shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a share on the Vesting Date.

 

11.                               Status of Restricted Stock.  The Restricted
Stock is intended to constitute property that is subject to a substantial risk
of forfeiture during the Restricted Period, and subject to federal income tax in
accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to the Restricted Stock
on such Restricted Stock’s Vesting Date in an amount equal to the then Fair
Market Value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Date of
Grant in an amount equal to the Fair Market Value of the Restricted Stock
subject to the election on the Date of Grant. Such election must be made within
30 days of the Date of Grant and Grantee shall immediately notify the Company if
such an election is made. Grantee should consult his or her tax advisors to
determine whether a Section 83(b) election is appropriate.

 

12.                               Administration.  This Award has been granted
pursuant to and is subject to the terms and provisions of the Plan. All
questions of interpretation and application of the Plan and this Award shall be
determined by the Committee. The Committee’s determination shall be final,
binding and conclusive.

 

13.                               Award Not to Affect Employment.  Nothing
herein contained shall affect the right of the Company or any Affiliate to
terminate Grantee’s employment, services, responsibilities, duties, or authority
to represent the Company or any Affiliate at any time for any reason whatsoever.

 

14.                               Withholding of Taxes. Whenever the Company
proposes or is required to deliver or transfer shares in connection with this
Award, the Company shall have the right to (a) require Grantee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such shares or (b) take whatever action it deems
necessary to protect its interest with respect to tax liabilities.

 

15.                               Compensation Recovery Policy. In addition to,
and not in limitation of, the Company’s rights under Paragraph 5, in the event
of a restatement of the Company’s financial statements, the Company may take
action to recoup Restricted Stock earned or distributed in accordance with the
Company’s Compensation Recovery Policy.

 

5

--------------------------------------------------------------------------------


 

16.                               Governing Law. The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.

 

17.                               Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

By:

/s/ Tim Grumbacher

 

 

Tim Grumbacher,

 

 

Chairman of the Board of Directors

 

 

 

 

 

Grantee:

 

 

 

/s/ Kathryn Bufano

 

Kathryn Bufano

 

7

--------------------------------------------------------------------------------